Citation Nr: 0603439	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  00-09 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to May 1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the St. Louis, 
Missouri Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO reopened 
a previously denied claim for service connection for PTSD, 
and denied the claim for service connection.

In March 2005, the Board also granted reopening of the 
previously denied claim.  The Board then remanded the 
reopened claim for the development of additional evidence.

The veteran now resides in the jurisdiction of the 
Montgomery, Alabama RO.

The appeal is again REMANDED to the RO, via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005).  The veteran has been 
diagnosed with PTSD.  The stressor that he has reported is 
witnessing the death of a fellow serviceman in a training 
accident.  He has related that he saw the man get his head 
smashed by a tank hatch.

The veteran's claims file does not contain military records 
documenting the incident the veteran has reported.  The 
veteran has not been able to provide the name of the man who 
was killed.  He has reported that the incident happened in 
early 1982 at Fort Hood in Texas.  The veteran's service 
personnel records reflect that he was assigned to Fort Hood 
beginning on April 30, 1982.  In the March 2005 remand, the 
Board requested a search of military records to attempt to 
corroborate the incident.  The Board requested that the AMC 
obtain morning reports for the veteran's unit, for the period 
from April 30, 1982 to July 30, 1982.

The AMC requested the morning reports from the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  In 
the request, the AMC noted that morning reports were rarely 
created after 1974.  The NPRC responded that no search was 
possible based on the information furnished, and that the 
index of retired records at NPRC did not include records from 
1982.

The Board will remand the case again for another attempt to 
search military records for documentation of an incident 
consistent with the veteran's reported stressor.  The AMC 
should ask the United States Army and Joint Service Records 
Research Center (JSRRC) to search for a record that a member 
of the veteran's unit died from head injury from a tank hatch 
during the reported period.

Accordingly, this case is REMANDED for the following:

1.  The AMC should request a search of 
military records by the United States 
Army and Joint Service Records Research 
Center (JSRRC) to attempt to corroborate 
the veteran's claimed stressor.  The 
veteran claims that while he was at Ft. 
Hood, Texas, in the United States Army, 
7th Cavalry, 2nd Battalion, Company B, a 
man in his unit was killed when a tank 
hatch smashed his head in a training 
accident that occurred between April 30, 
1982, and July 30, 1982.

2.  Thereafter, the AMC or RO should 
review the veteran's claim.  If the claim 
remains denied, the AMC or RO should 
issue a supplemental statement of the 
case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


